internal_revenue_service index no number release date cc dom p si plr-118464-97 date legend grantor child trust crat charity dear this is in response to your date letter and prior correspondence submitted on your behalf by your authorized representative in which you request rulings under sec_2055 and sec_664 of the internal_revenue_code you have represented the facts to be as follows grantor is a founder of charity which is a qualified_tax exempt charitable_organization grantor created a revocable inter_vivos_trust the trust in and transferred property including her personal_residence to the trust grantor amended and restated the trust agreement in and again in all references to the trust agreement hereafter are to the trust agreement as amended and restated in grantor is the trustee of the trust under the provisions of the trust agreement income and principal of the trust are distributable to grantor during her lifetime the trust will become irrevocable at the grantor’s death after the grantor’s death a one-half undivided_interest in grantor’s residence is to be distributed outright to charity a life_estate in the other one-half interest is to be distributed to a special needs trust for the life of grantor’s child child the remainder_interest in this one-half interest is to be distributed outright to charity at child’s death in the trust agreement the grantor requests but does not require that after her death the trustee of the special needs trust and the charity enter into a use agreement with respect to the residence the text of the use agreement is attached to the trust agreement as exhibit a the use agreement provides that during child’s lifetime child will have complete use of the first floor the back yard and the pool located in the back yard as well as access to the second floor for any reasonable purpose with the consent of charity charity will have complete use of the second floor and access to the first floor for any reasonable purpose with the consent of the trustee of the special needs trust after the grantor’s death other specified_assets of the trust are to be distributed according to the terms of the trust agreement any property remaining in the trust following the specific distributions is to be distributed to a charitable_remainder_annuity_trust crat which is to be established after the grantor’s death the crat is to distribute annually an annuity amount of percent of the net fair_market_value of the assets valued at the date of inception of the crat to the special needs trust at the death of child the crat will terminate and the remainder_interest is to be distributed to charity the terms of the crat are included in the trust agreement the special needs trust is to be established after the grantor’s death for the lifetime of child who is totally and permanently disabled the stated purpose of the trust is to provide financial aid to supplement rather than replace the government benefits provided to child the trustee has the sole discretion to distribute income and principal to child child has a general_power_of_appointment over the trust assets if child fails to exercise the general power the balance of the special needs trust is to be distributed to charity when the trust terminates you have requested the following rulings that upon the grantor’s death the outright distribution to charity from the grantor’s revocable_trust of a one-half undivided_interest in grantor’s residence will qualify for the estate_tax charitable deduction under sec_2055 that upon the grantor's death the outright distribution to charity from the grantor's revocable_trust of a remainder_interest in the remaining one-half undivided_interest in the residence will qualify for the charitable deduction under sec_2055 that the request by grantor that charity enter into a use agreement with the trustee of the special needs trust will not disqualify the gifts of the residence to charity for the charitable deduction under sec_2055 and that the crat will not be disqualified under sec_664 as a charitable_remainder_annuity_trust if the annuity payments are made to the special needs trust in which the trustee has the sole discretion as to the amount of income or principal that will be distributed to the beneficiary of the special needs trust issue sec_1 and sec_2055 provides for estate_tax purposes that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devices or transfers for public charitable and religious uses sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed for the interest which passes or has passed to the person or for the use described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_170 denies an income_tax charitable deduction in the case of a contribution not made by a transfer in trust of an interest in property which consists of less than the donor's entire_interest in such property however sec_170 provides that sec_170 shall not apply to a contribution of i a remainder_interest in a personal_residence or farm or ii an undivided portion of the taxpayer's entire_interest in property sec_1_170a-7 of the income_tax regulations provides in part that for purposes of sec_170 the term 'personal residence' means any property used by the taxpayer as his personal_residence even though it is not used as his principal_residence sec_1_170a-7 provides in part that an undivided portion of a donor's entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in such property and must extend over the entire term of the donor's interest in such property and in other_property into which such property is converted a deduction is allowed under sec_170 for a contribution of property to a charitable_organization whereby such organization is given the right as a tenant in common with the donor to possession dominion and control of the property for a portion of each year appropriate to its interest in such property however a charitable_contribution in perpetuity of an interest in property not in trust where the donor transfers some specific rights and retains other substantial rights will not be considered a contribution of an undivided portion of the donor's entire_interest in property to which sec_170 does not apply in this case the trust agreement provides that upon the grantor's death a one-half undivided_interest in the grantor's personal_residence is to be transferred outright to charity and a remainder_interest in the other one-half undivided_interest is to be transferred outright to charity these transfers will satisfy the requirements of sec_170 and ii see also revrul_75_240 1975_2_cb_78 thus sec_2055 will not apply to disallow the deduction allowed by sec_2055 therefore based upon the facts submitted and representations made we conclude that the transfers will be eligible for the estate_tax charitable deduction under sec_2055 issue sec_20_2055-2 of the estate_tax regulations provides in part that if the legatee devisee donee or trustee of a transfer under sec_2055 is empowered to divert the property or fund in whole or in part to a use or purpose which would have rendered it to the extent that it is subject_to such power not deductible had it been directly so bequeathed devised or given by the decedent the deduction will be limited to that portion if any of the property or fund which is exempt from an exercise of the power in this case charity and the trustee of the special needs trust may enter into a use agreement specifying which portion of the property child may use and which portion charity may use whether or not charity enters into the use agreement is entirely voluntary and is not a condition of the charitable_bequest charity will receive a one-half undivided_interest in the residence and a remainder_interest in the other one-half undivided_interest whether or not it enters into the use agreement therefore based on the facts submitted and the representations made we conclude that the grantor’s request that charity and the trustee of the special needs trust enter into a use agreement does not constitute a transfer subject_to a condition or power and a charitable deduction will be allowed under sec_2055 for the transfers to charity issue sec_664 provides in part that a charitable_remainder_annuity_trust is a_trust from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_1_664-1 of the income_tax regulations provides the general_rule that a charitable_remainder_trust is a_trust that provides for a specified distribution at least annually to one or more beneficiaries at least one of which is not a charity for life or a term of years with an irrevocable remainder_interest to be held for the benefit of or paid over to charity sec_1_664-1 provides that a_trust is a charitable_remainder_trust only if it is either a charitable_remainder_annuity_trust in every respect or a charitable_remainder_unitrust in every respect sec_1_664-2 provides with regard to charitable_remainder annuity trusts that distributions must be payable to or for_the_use_of a named person or persons however sec_1 a provides that only an individual or an organization described in sec_170 may receive an amount for the life of an individual revrul_76_270 1976_2_cb_194 provides that an otherwise qualifying charitable_remainder_trust that makes distributions to a second trust whose only function is to receive and administer those distributions for the benefit of the named individual lifetime beneficiary of the charitable_remainder_trust is considered to have made the distributions directly to the individual and qualifies as a charitable_remainder_trust in revrul_76_270 an individual concurrently created trust a and trust b under the governing instrument of trust a a_trust that otherwise qualifies as a charitable_remainder_trust the distribution is to be made to trust b for the benefit of c an incompetent who is the individual named as the lifetime beneficiary of trust a the governing instrument of trust b provides that the income of the trust will be used exclusively for the benefit of c and that upon the death of c the trust will terminate however trust b is not required to distribute all of the income to c payments of a designated portion of the amounts trust b receives from trust a are to be made to c each month and if at any time in the sole discretion of the trustee the monthly payment to c is insufficient to provide adequately for the care support and maintenance of c or is insufficient for the needs of c for any reason additional_amounts will be paid as needed on or on behalf of c from trust b any amounts remaining in trust b at c’s death will be distributed to c’s estate in the revenue_ruling trust b was not required to distribute all of the income to the incompetent beneficiary and according to the ruling the function of trust b was to receive and administer the payments it received from trust a for the benefit of c similarly the special needs trust in the present case will receive and administer payments from the crat for the benefit of child accordingly the payments will be paid to a named person or persons within the meaning of sec_1_664-2 in addition in the present case child has a general_power_of_appointment over the assets of the special needs trust thus the assets of the trust will be includible in child's gross_estate as they were in c's gross_estate in the revenue_ruling therefore based on the facts submitted and representations made we conclude that the payment of the annuity to the special needs trust will not disqualify the crat as a charitable_remainder_annuity_trust under sec_664 this ruling is directed to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary regulations to the extent the regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_98_1 1998_1_irb_47 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances except as we have specifically ruled above we express no opinion on the tax consequences of the proposed transactions under the cited provisions of the code and regulations or under any other provisions of the code or regulations in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative enclosure copy for purposes sincerely assistant chief_counsel passthroughs and special industries by katherine a mellody assistant to the branch chief branch
